Treat, C. J. The principal question in this case is, whether the arbitrators exceeded the terms of the submission. This depends upon the construction to be given to the instrument of submission. It is in these words; “ Whereas the undersigned, William N. Ross and Aaron Hammond, as partners, have a note and open account against the undersigned, James Watt, on which the said Ross & Hammond claim that there is a balance due them, amounting to the sum of ^486,05; and the said Watt denies that so much is due, by reason of certain deductions and damages that he claims to be justly applicable to said account. Now, the said undersigned respectively agree to submit said matter in controversy, to the arbitrament and award of Jacob H. Withey, Emmons Benedict and Horace A. Brown, or a majority of them. ” The award was in favor of Watt for $50. It is contended that the arbitrators had no power, under the submission, to make an affirmative award in favor of Watt; in other words, that the only question for them to decide was, whether anything was due upon the note and account, and, if so, what amount. ' We are satisfied that this was not the understanding of the parties. Ross & Hammond held a note and account against Watt, and ho had demands against them, growing out of the particular transactions in which the note and account originated. They had mutual claims arising out of the same subject matter. They referred the whole of these claims to arbitration. Their intention was, that the arbitrators should pass upon all of the claims, and thus put an end to all controversy respecting them. It was not their design that the demands of either party should be split into fragments, and one portion settled in this proceeding, and the other left unadjusted. The arbitrators were to examine the claims from certain transactions between 'the parties, and make an award in favor of the party really entitled to the balance. In construing instruments of submission to arbitration, courts always give as large a construction to them, as the words of the instrument and the intentions of the parties, drawn from their expressions, will warrant. Watson on Arbitrations and Awards, 15. In our opinion, the award was within the terms of the submission. There is nothing on the face of the award to render it invalid. It pursues the terms of the submission, and is a full adjustment of the matters in difference. Nor do the proofs, when carefully considered, establish any fraud or misconduct on the part of the arbitrators. The question is not whether their decision was correct or erroneous. A mere error of judgment as to the law or facts of the case, will not vitiate the award. In the absence of all fraud and misconduct in the arbitrators, the award must be held to be conclusive on the parties. Merritt v. Merritt, 11 Illinois, 565 ; McDonald v. Arnout, 14 ibid. 58 ; Root v. Renwick, 15 ibid. 461; Smith v. Douglass, ante, 11. The court did not err in entering judgment on the award. The judgment is affirmed. Judgment affirmed.